               Case 19-12225-SMG        Doc 25     Filed 05/16/19    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

In Re:                                                  Case No: 19-12225-BKC-RBR
                                                        Chapter 13
EDWARD JOSEPH BABIK, JR.

          Debtor.
____________________________/

                    NOTICE OF WITHDRAWAL OF DOCUMENT NO. 20

         Debtor, EDWARD JOSEPH BABIK, JR., by and through his undersigned attorney,
respectfully withdraws Document No. 20 filed on May 2, 2019.
                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that true copies of the foregoing were served upon all interested
parties listed on the attached service list, in the manner noted therein, on May 16, 2019

Dated: May 16, 2019                                     Law Offices of Michael H. Johnson, P.A.
                                                        Attorneys for Debtor(s)
                                                        3601 W. Commercial Blvd.
                                                        Suite 31
                                                        Ft. Lauderdale, FL 33309
                                                        (954) 535-1131
                                                        (954) 641-7750 fax

                                                        By:_/s/ Michael H. Johnson__
                                                          Michael H. Johnson, Esq.
                                                          Florida Bar No. 0149543

                                                    I HEREBY CERTIFY THAT I AM ADMITTED TO THE BAR OF
                                                    THE UNITED STATES DISTRICT COURT FOR THE
                                                    SOUTHERN DISTRICT OF FLORIDA AND I AM IN
                                                    COMPLIANCE WITH THE ADDITIONAL QUALIFICATIONS TO
                                                    PRACTICE IN THIS COURT SET FORTH IN LOCAL RULE
                                                    2090-1(A).
            Case 19-12225-SMG        Doc 25   Filed 05/16/19   Page 2 of 2



SERVICE LIST:

VIA CM/ECF:
Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Ashley Prager Popowitz on behalf of Creditor Quicken Loans
Ashley.popowitz@mccalla.com,

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

VIA U.S. MAIL:
Quicken Loans
662 Woodward Ave.
Detroit, MI 48226

Melbalynn Fisher, Esq.
McCalla Raymer Leibert Pierce, LLC
110 SE 6th Street, Suite 2400
Ft. Lauderdale, FL 33301

VIA EMAIL TO:
Melbalynn Fisher, Esq.
melbalynn.fisher@mccalla.com
